DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The response filed 10/11/2021 states that applicant filed a Terminal Disclaimer to overcome the double patenting rejection. However there is no Terminal Disclaimer in the file and it is not included in the contents on the transmittal. So it appears that no Terminal Disclaimer was actually filed with the response. Therefore the rejection is maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,19-21,27 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 18 of U.S. Patent No. 10,678,726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims cover all of the limitations in the application claims.
Claims 6 and 18 of U.S. Patent No. 10,678,726 B2 contain every element of claims 1-4,19-21,27, and 44-45 of the instant application, and as such anticipates claims 1-4,19-21,27, and 44-45 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI 

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
‘726 Patent
1. A first slave device comprising: a controller configured to be coupled to a bus, the controller configured to: receive, via the bus, a first message from a master device, the first message specifying a requested operation to be performed by the first slave device, receive, via the bus, a second message from the master device, and when the second message includes a device identifier associated with the first slave device, transmit, via the bus, a reaction message to the master device in response to the second message within a predetermined reaction interval.
18. A slave device for inclusion in a set of slave devices coupled to a master device via a bus, the slave device comprising: a transceiver to be coupled to the bus; a memory; and a controller coupled to the transceiver and the memory, the controller configured to: receive, over the bus, first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices in the set of slave devices; read at least one respective operation data message portion in the set of operation data message portions; implement at least one respective operation as a function of the at least one respective operation data message portion read; receive, over the bus, respective second messages conveying identifiers identifying the device as the one of the slave devices to which the respective second messages are addressed, the respective second messages requesting respective reactions towards the master device within respective expected reaction intervals; and react to the respective second messages within the respective expected reaction intervals, wherein reaction messages are to be transmitted from the slave device over the bus towards the master device, wherein the controller is configured to switch to a fail-safe state as a result of expiration of a respective watchdog timer.
2. The first slave device of claim 1, wherein the controller is further configured to perform 
implement at least one respective operation as a function of the at least one respective operation data message portion read; receive, over the bus, respective second messages conveying identifiers identifying the device as the one of the slave devices to which the respective second messages are addressed, the respective second messages requesting respective reactions towards the master device within respective expected reaction intervals; and react to the respective second messages within the respective expected reaction intervals, wherein reaction messages are to be transmitted from the slave device over the bus towards the master device, wherein the controller is configured to switch to a fail-safe state as a result of expiration of a respective watchdog timer.

18. A slave device for inclusion in a set of slave devices coupled to a master device via a bus, the slave device comprising: a transceiver to be coupled to the bus; a memory; and a controller coupled to the transceiver and the memory, the controller configured to: receive, over the bus, first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices in the set of slave devices; read at least one respective operation data message portion in the set of operation data message portions; implement at least one respective operation as a function of the at least one respective operation data message portion read; receive, over the bus, respective second messages conveying identifiers identifying the device as the one of the slave devices to which the respective second messages are addressed, the respective second messages requesting respective reactions towards the 

18. A slave device for inclusion in a set of slave devices coupled to a master device via a bus, the slave device comprising: a transceiver to be coupled to the bus; a memory; and a controller coupled to the transceiver and the memory, the controller configured to: receive, over the bus, first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices in the set of slave devices; read at least one respective operation data message portion in the set of operation data message portions; implement at least one respective operation as a function of the at least one respective operation data message portion read; receive, over the bus, respective second messages conveying identifiers identifying the device as the one of the slave devices to which the respective second messages are addressed, the respective second messages requesting respective reactions towards the master device within respective expected reaction intervals; and react to the respective second messages within the respective expected reaction intervals, wherein reaction messages are to be transmitted from the slave device over the bus towards the master device, wherein the controller is configured to switch to a fail-safe state as a result of expiration of a respective watchdog timer.
45. The first slave device of claim 1, further comprising a transceiver configured to couple the controller to the bus.
18. A slave device for inclusion in a set of slave devices coupled to a master device via a bus, the slave device comprising: a transceiver to be coupled to the bus; a memory; and a controller coupled to the transceiver and the memory, …
19. A method of operating a first slave device, the method comprising: receiving, by the first slave device, a first message from a 

A method of operating a system that comprises a master device and a set of slave devices coupled via a bus, the method comprising: transmitting first messages from the master device over the bus, the first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices of the set of slave devices; transmitting second messages from the master device over the bus, the second messages addressed to slave devices in the set of slave devices, the second messages conveying identifiers identifying respective ones of the slave devices to which the second messages are addressed requesting respective reactions towards the master device within respective expected reaction intervals; receiving, by the slave devices, the first messages transmitted from the master device; reading, by the slave devices, respective operation data message portions in the set of operation data message portions; implementing, by the slave devices, respective operations as a function of the respective operation data message portions read; receiving, by the slave devices, the second messages transmitted from the master device; and reacting, by the slave devices, to the second messages within the respective expected reaction intervals by transmitting reaction messages over the bus towards the master device, wherein the master device is sensitive to respective reactions requested from slave devices in the set of slave devices failing to reach the master device within the respective expected reaction intervals.

6. A method of operating a system that comprises a master device and a set of slave devices coupled via a bus, the method comprising: transmitting first messages from the master device over the bus, the first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices of the set of slave devices; transmitting second messages from the master device over the bus, the second messages addressed to slave devices in the set of slave devices, the second messages conveying identifiers identifying respective ones of the slave devices to which the second messages are implementing, by the slave devices, respective operations as a function of the respective operation data message portions read; receiving, by the slave devices, the second messages transmitted from the master device; and reacting, by the slave devices, to the second messages within the respective expected reaction intervals by transmitting reaction messages over the bus towards the master device, wherein the master device is sensitive to respective reactions requested from slave devices in the set of slave devices failing to reach the master device within the respective expected reaction intervals.

6. A method of operating a system that comprises a master device and a set of slave devices coupled via a bus, the method comprising: transmitting first messages from the master device over the bus, the first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices of the set of slave devices; transmitting second messages from the master device over the bus, the second messages addressed to slave devices in the set of slave devices, the second messages conveying identifiers identifying respective ones of the slave devices to which the second messages are addressed requesting respective reactions towards the master device within respective expected reaction intervals; receiving, by the slave devices, the first messages transmitted from the master device; reading, by the slave devices, respective operation data message portions in the set of operation data message portions; implementing, by the slave devices, respective operations as a function of the respective operation data message portions read; receiving, by the slave devices, the second messages transmitted from the master device; and reacting, by the slave devices, to the second messages within the respective expected reaction intervals by transmitting reaction messages over the bus towards the master device, wherein the master device is sensitive to respective reactions requested from slave devices in the set of slave devices failing to reach the master device within the respective expected reaction intervals.
An integrated circuit comprising: a controller disposed on the integrated circuit and configured to be coupled to a bus, bus, wherein the integrated circuit comprises a single chip, and the controller is configured to: receive, via the bus, a first message from a first device, wherein the first message specifies a requested operation to be performed by the integrated circuit, and the first device is external to the integrated circuit, receive, via the bus, a second message from the first device, and when the second message includes a device identifier associated with the integrated circuit, transmit, via the bus, a reaction message to the first device in response to the second message within a predetermined reaction interval.
18. A slave device for inclusion in a set of slave devices coupled to a master device via a bus, the slave device comprising: a transceiver to be coupled to the bus; a memory; and a controller coupled to the transceiver and the memory, the controller configured to: receive, over the bus, first messages carrying a set of operation data message portions indicative of operations for implementation by slave devices in the set of slave devices; read at least one respective operation data message portion in the set of operation data message portions; implement at least one respective operation as a function of the at least one respective operation data message portion read; receive, over the bus, respective second messages conveying identifiers identifying the device as the one of the slave devices to which the respective second messages are addressed, the respective second messages requesting respective reactions towards the master device within respective expected reaction intervals; and react to the respective second messages within the respective expected reaction intervals, wherein reaction messages are to be transmitted from the slave device over the bus towards the master device, wherein the controller is configured to switch to a fail-safe state as a result of expiration of a respective watchdog timer.
44. The integrated circuit of claim 27, further comprising a transceiver configured to couple the controller to the bus.
18. A slave device for inclusion in a set of slave devices coupled to a master device via a bus, the slave device comprising: a transceiver to be coupled to the bus; a memory; and a controller coupled to the transceiver and the memory, …


	
While there are some minor differences in wording as noted above, the patent claims cover all of the limitations set forth in the broader application claims.

Claim Objections
Claims 11,12,27-31,37,43, and 44 are objected to because of the following informalities:   in claim 11, line 5, “with” should probably be added after “communicating”.
Claim 12 depends on claim 11. 
In claim 27, line 5, “bus” is repeated at the beginning of the line.
Claims 28-31 and 44 depend on claim 27.
In claim 37, line 4, “form” should be “from”.
In claim 43, line 3, “form” should be “from”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32,33, and 40 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) being anticipated by Breuninger, U.S. Pat. App. Pub. No. 2014/0025854 A1 [previously cited].
The examiner notes that the newly added independent claims are quite broad.
As per claim 32, Breuninger shows a slave device comprising: a communication and protocol controller configured to: receive, a unicast message from a master device via a differential wiring bus, when the unicast message includes a device identifier associated with the slave device, encode a reaction message, and cause the reaction message to be transmitted to the master device via the differential wiring bus within a predetermined reaction interval (paragraphs [0002-0005] where the master sends messages to individual addressed slaves during the transmit phase and then the slaves respond to the messages during the receive phase which is the “predetermined reaction interval”. Paragraph [0002] notes the use of two-wire bus system for transmission between the slaves and master.) Breuninger shows all of the elements recited in claim 32.
As for claim 33, the argument for claim 32 applies. Breuninger also shows a transceiver coupled to the communication and protocol controller and configured to be coupled to the differential wiring bus, the transceiver configured to receive the unicast message and transmit the reaction message (a transceiver is inherent in that data and messages and transmitted and received between the connected device). Breuninger shows all of the elements recited in claim 32.
As per claim 40, Breuninger shows a method of operating a slave device, the method comprising: receiving, by the slave device, a unicast message from a master device via a differential wiring bus; and when the unicast message includes a device identifier associated with the slave device: encoding a reaction message, and causing the reaction message to be transmitted to the master device via the differential wiring bus within a predetermined reaction interval (paragraphs [0002-0005] where the master sends messages to individual addressed slaves during the transmit phase and then the slaves respond to the messages during the 

Allowable Subject Matter
Claims 5-18,22-26,28-31,34-39,41-43, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 11, filed 10/11/2021, with respect to the previous prior art rejection under 35 USC 103(a) have been fully considered and are persuasive.  The prior art rejection of claims 1,2,4,5,15,16,19-21, and 25 has been withdrawn. 
Also, the previous rejections under 35 USC 112(b) have been overcome by the amendments to the claims.
As noted above, although applicant states on page 10 of the response that a Terminal Disclaimer was filed with the response, there is no Terminal Disclaimer in the file and it is not indicated as being filed in the transmittal document.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yook et al. shows a master sending a request to a slave which responds to the request.
Spitaels et al. shows a master addressing a request to a slave which responds.
Kemparaj et al. shows a master requesting response from a slave

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185